DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 02 September 2021. 
Claims 1-2, 4-5, and 7-28 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, and 7-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4-5, and 7-28 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites: determine patient burden components of a clinical trial procedure based on clinical trial protocol design data, to calculate scores and weights for the patient burden components, wherein the patient burden components include invasiveness to the patient, pain to the patient, time take by the procedure, and privacy during the clinical trial procedure concerning the private areas of the patient’s body; a plurality of data calculators 
Independent claim 10 recites: generating a clinical trial protocol comprising: determining a plurality of patient burden components of a clinical trial procedure; calculating statistics for each of the patient burden components; calculating a score, a weight, and a weighted score, based on the score and weight, for each of the at least two of the patient burden components based on the statistics; and calculating a procedure-level patient burden index based on the weighted scores, calculating an aggregate patient burden index for a plurality of procedures and generating a clinical trial protocol comprising a selected plurality of procedures to be performed during the clinical trial, wherein the selected plurality of procedures comprises a lower aggregate patient burden index compared to the aggregate patient burden index of another plurality of procedures. 
Independent claim 23 recites: determining a first plurality of procedures proposed to be performed during the clinical trial, calculating a first aggregate patient burden index for the first plurality of procedures; determining a second plurality of procedures proposed to be performed during the clinical trial; calculating a second aggregate patient burden index for the second plurality of procedures; selecting from the first and second pluralities of procedures the plurality of procedures having a lower aggregate patient burden index; and generating the clinical trial protocol comprising the selected plurality of procedures, wherein calculating an aggregate patient burden index for a plurality of procedures comprises: determining a plurality of patient 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity as reflected in the specification by managing interactions between a patient and provider (i.e., principal investigator) of the procedures, shown in paragraph 50 of the specification “One benefit of the present invention is that a sponsor may more realistically and usefully understand the PBI and associated patient burden so that it can design a clinical study that may minimize the PBI. Another benefit is that the principal investigator or patient may be able to quickly compare the PBI of a proposed clinical trial procedure against another procedure in order to assess the additional burdens on the site or the patient for participating in the study”. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The claims cover certain methods of organizing human activity because they address the “benefit of the principal investigator…to compare the PBI to assess the additional burden… on the patient for participating in the study” (para [0050], specification). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Further, the recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating statistical processes and indexes, as recited in the specification “The analysis in operation 56 may include statistical analysis or other types of mathematical analysis or transformation that quantifies the various inputs and allows different Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “analyzer”, “data analyzer”, “processor”, “data calculators” “aggregator” and “generator”, are recited at a high level of generality (e.g., the “aggregator” is “controlled by a processor” to calculate a procedure-level patient burden index through no more than a statement it is “configured” to perform the function). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO
Dependent claims 2, 4-5, 7-9, 11-22, and 24-28 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The limitations further recite a second aggregator, however the aggregation of data is recited generically in the specification (para [0030]) and does not provide significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 02 September 2021 have been fully considered. 
Regarding the 112(a) and 112(b) arguments, these are persuasive. Applicant has shown how the data analyzer relates to the claimed invention and Examiner thanks Applicant for stating on the record of how the data analyzer relates to the analyzer in the specification.  The 112(a) and 112(b) arguments have been withdrawn. 
Regarding the 101 rejection, these arguments are unpersuasive. Applicant argues that the claimed invention is similar to Example 40. Examiner respectfully disagrees with how Applicant is interpreting Example 40. Example 40 shows an improvement in how traffic data is collected. The data reflects an abnormal condition of the traffic volume on the network and provides a specific improvement over prior systems resulting in solving a technological problem in network monitoring. A specific improvement over prior systems using the calculated data is not present in the current invention. Determining patient data components, calculating statistics for these components, calculating scores, weights and a weighted score based on the statistics and calculating indexes does not have a specific improvement over prior systems, as the data is merely used in a generic computer environment. There is no specific improvement over prior systems, as the invention is merely software that calculates scores and indexes from patient 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626